ORDER
Indiana prisoner Robert E. Keeby brought this civil rights action, see 42 U.S.C. § 1983, alleging that various prison and other state government officials violated his constitutional rights when he was incarcerated at the Indiana State Prison in Michigan City. The district court dismissed several claims on the grounds of immunity and failure to state a claim. See 28 U.S.C. § 1915A. Twenty-two months later a different district judge (the first district judge recused himself) adopted the recommendation of a magistrate judge, see id. § 636(b)(1)(C), and entered summary judgment in favor of the remaining defendants. We affirm.
Keeby’s brief on appeal is a rambling chronicle of indignities inflicted upon him, and makes few discernible arguments as to how the judges in the district court erred in dismissing his claims. He does contend that the entry of summary judgment violated his Seventh Amendment rights. But the right to a jury trial exists only when there is some genuine issue of material fact to be determined, Fid. & Deposit Co. v. United States, 187 U.S. 315, 319-21, 23 S.Ct. 120, 47 L.Ed. 194 (1902); United States v. Stangland, 242 F.2d 843, 848 (7th Cir.1957), and here there were no triable issues. Keeby also argues that Judge Sharp erred by not allowing him to appear in open court, but this too is frivolous — the court was free to rule on the defendants’ summary judgment motions without a hearing. See Brown-Bey v. United States, 720 F.2d 467, 470 (7th Cir.1983); Fed. R.Civ.P. 78; N.D. Ind. L.R. 56.1(c). Kee-by’s remaining arguments are frivolous and do not warrant discussion.
AFFIRMED.